BYRNES, Judge.
Defendant, Fred Tomberlin was convicted of simple burglary, a violation of R.S. *29514:62, and sentenced to twelve years in Parish Prison.
At trial, Tomberiin admitted that he had entered the offices of Pelican Ice Company without permission, and was attempting to open the safe with a hacksaw when the police apprehended him. Tomberiin further testified that he was admitting the crime in the hope of avoiding a greater sentence as a multiple offender.
In addition to the defendant’s testimony, the president of Pelican Ice Company testified that Tomberiin did not have permission to be in the building. The arresting officer testified that he found the defendant in Pelican’s office attempting to open the safe with a hacksaw.
At the time of this offense, R.S. 14:62 provided:
Simple burglary is the unauthorized entering of any dwelling, vehicle, watercraft, or other structure, movable or immovable, with the intent to commit a felony or any theft therein, other than as set forth in Section 60.
Whoever commits the crime of simple burglary shall be fined not more than two thousand dollars, imprisoned with or without hard labor for not more than twelve years or both.
In light of the testimony outlined above, we have no doubt that a rational trier of fact, viewing the evidence in the light most favorable to the prosecution, could have found the defendant guilty of simple burglary beyond any reasonable doubt.
Defendant has asked this court to review the record for errors patent. We have done so and find no error. Defendant’s conviction and sentence are therefore affirmed.
AFFIRMED.